Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action has been issued in response to amendment filed 12/21/2020.  Applicant's arguments have been carefully and fully considered but they are moot in view of new grounds of rejection as necessitated by the amendment.  Accordingly, this action has been made FINAL.

Drawings
The drawings filed on 12/21/2020 have been reviewed and are acceptable.
Specification
The disclosure is objected to because of the following informalities: There are no references to elements 17 and 18 in Figure 1 located in the specification. Appropriate correction is required.
Claim Status
	Claims 1-15 have been amended. Claims 16-19 have been added. Claims 1-19 remain pending and are ready for examination.
Rejections based on Prior Art
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6-9, 11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 7621138 B2 , herein Lee), in view of Kwon et al. (WO2013055080, herein Kwon), Jin et al. (KR 20070045025 A, herein Jin), and Masui et al. (US 20030140637 A1, herein Masui).

Machine translation of WO2013055080 and KR 20070045025 A are being used in the mapping.

Regarding claim 1, Lee shows an air conditioner system comprising: a plurality of indoor units (Fig. 2, Col. 6 line 59); a plurality of outdoor units (Fig. 2, Col. 6 line 61); and an integrated controller that separately controls the plurality of indoor units and the plurality of outdoor units, (Fig.3 element 100, Col. 2 lines 17-22, a conventional multi-type air conditioner where one of the plural outdoor units is operated by a central controller which controls the other outdoor units and plural indoor units) wherein the integrated controller connects the plurality of indoor units and the plurality of outdoor units separately (Fig. 2, Fig. 3), wherein when the plurality of indoor units or the plurality of outdoor units do not have a main controller, the integrated controller directly provides a control signal for a drive device provided in each of the plurality of indoor units and the plurality of outdoor units (Col. 2 lines 17-22  The outdoor unit operated by the central 


Lee, however, does not show when the integrated controller determines that a sensor fault has occurred in a first outdoor unit of the plurality of outdoor units, the integrated controller controls the first outdoor unit based on sensing data of remaining outdoor units of the plurality of outdoor units in which a sensor fault has not occurred excluding the first outdoor unit,  and wherein when the plurality of indoor units or the plurality of outdoor units do have a main controller, the integrated controller provides a signal that enables each main controller to control the drive device.
Kwon teaches wherein when the integrated controller determines that a sensor fault has occurred in a first outdoor unit ([14] determines if an error has occurred with the first temperature sensor, [67] T1 the first temperature sensor is the compressor suction temperature sensing unit). (I.e. interpreted to be the first outdoor AC unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to incorporate the teaching of Kwon to include a method in determining sensor fault in the first outdoor unit. This would result in an air conditioner system comprising: a plurality of indoor units; a plurality of outdoor units; and an integrated controller that separately controls the plurality of indoor units and the plurality of outdoor units, when the integrated controller determines that a sensor fault has occurred in a first outdoor unit, wherein the integrated controller connects the plurality of indoor units and the plurality of outdoor units separately, wherein when the plurality of indoor units or the plurality of outdoor units do not have a main controller, the integrated controller directly provides a control signal for a drive device provided in each of the plurality of indoor units.
One of ordinary skill in the art would be motivated to do so because determining a sensor fault is an important feature to add for efficiency of operating the AC system and by identifying the first unit the user would not have to replace all sensors just the identified one.
Lee and Kwon together, however, do not teach that the integrated controller controls the first outdoor unit, based on sensing data of remaining outdoor units in which sensor fault is not occurred excluding the first outdoor unit, and wherein when the plurality of indoor units or the plurality of outdoor units do have a main controller, the integrated controller provides a signal that enables each main controller to control the drive device.
Jin teaches that the integrated controller controls the first unit based on sensing data of remaining units of the plurality of outdoor units in which sensor fault has not occurred excluding the first unit (page 2 Description lines 37-39, indoor unit as outdoor unit, the controller determines when a sensor fault has occurred in one of the indoor units, the indoor unit is operated by using the indoor temperature sensor value of another indoor unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Kwon to incorporate the teachings of an air conditioner system comprising: a plurality of indoor units; a plurality of outdoor units; and an integrated controller that separately controls the plurality of indoor units and the plurality of outdoor units, when the integrated controller determines that a sensor fault has occurred in a first outdoor unit of the plurality of outdoor units, the integrated controller controls the first outdoor unit based on sensing data of remaining outdoor units of the plurality of outdoor units in which a sensor fault has not occurred excluding the first outdoor unit, wherein the integrated controller connects the plurality of indoor units and the plurality of outdoor units separately, wherein when the plurality of indoor units or the plurality of outdoor units do not have a main controller, the integrated controller directly provides a control signal for a drive device provided in each of the plurality of indoor units and the plurality of outdoor units.
One of ordinary skill in the art would be motivated to do so to make the air conditioning system more efficient, sensor faults do not have a fatal effect on the whole air conditioning system and if the system is stopped due to an abnormality of the indoor temperature sensor this could be a great inconvenience to the user as taught by Jin, page 2, lines 22-25.
Lee, Kwon, and Jin together, however, do not teach and wherein when the plurality of indoor units or the plurality of outdoor units do have a main controller, the integrated controller provides a signal that enables each main controller to control the drive device.
Masui teaches and wherein when the plurality of indoor units or the plurality of outdoor units do have a main controller, the integrated controller provides a signal that enables each main controller to control the drive device (Fig. 13, central remote controller as main controller, remote monitor terminal as integrated controller, [190] The remote monitor terminal 15 transmits the control information to the central remote controllers 5a, 5b and 5c through the transmission medium 14 and the branch means 21. The management information processing Section 12a in each of the remote controllers 5l, 5b, and 5c receives and relays the control information from the remote monitor terminal 15 and then sends the information to the air conditioners in order to control them).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Kwon, and Jin to incorporate the teachings of Masui to include control with a main controller resulting in an air conditioner system comprising: a plurality of indoor units; a plurality of outdoor units; and an integrated controller that separately controls the plurality of indoor units and the plurality of outdoor units, when the integrated controller determines that a sensor fault has occurred in a first outdoor unit of the plurality of outdoor units, the integrated controller controls the first outdoor unit based on sensing data of remaining outdoor units of the plurality of outdoor units in which a sensor fault has not occurred excluding the first outdoor unit, wherein the integrated controller connects the plurality of indoor units and the plurality of outdoor units separately, wherein when the plurality of indoor units or the plurality of outdoor units do not have a main controller, the integrated controller directly provides a control signal for a drive device provided in each of the plurality of indoor units and the plurality of outdoor units and wherein when the plurality of indoor units or the plurality of outdoor units do have a main controller, the integrated controller provides a signal that enables each main controller to control the drive device.
One of ordinary skill in the art would be motivated to do so because “the normal user can operate the air conditioners without causing any trouble even if a malfunction occurs in the personal computer as the remote monitor terminal 15, for example. Further, because the management information processing section 12a in the central remote controller 5 performs continuously the monitoring and controlling of the State of the air conditioners installed in the building” shown in [0179] by Masui. 

Regarding claim 2, Lee, Kwon, Jin, and Masui together teach, the air conditioner system of claim 1.
The combination of Lee, Kwon, and Jin, further teaches wherein, when the first sensing data received from the first outdoor unit is an abnormal sensing data, or when the first sensing data received from the first outdoor unit deviates from a set sensing range, the integrated controller determines that the first outdoor unit is an outdoor unit in which the sensor fault has occurred (Kwon [14] when the difference between the first sensor data and the second sensor data deviates from the set range the first sensor is recognized to have an error).
The motivation for this combination is the same as that of claim 1.

Regarding claim 3, Lee, Kwon, Jin, and Masui together teach, the air conditioner system of claim 1. 
 wherein the integrated controller compares a first sensing data of the first outdoor unit with a second sensing data of the remaining outdoor units (Kwon [57] the values detected by the first sensor is compared to the values of the plurality of second sensors) while operating the plurality of outdoor units under the same condition for a set time period, -40 -DOCKET NO. PBC-0778( Kwon [51] once the set time is elapsed the average value of the temperature values detected by each sensing unit is calculated from the first sensor to the plurality of second sensors). (I.e. it can be assumed that they are operated under the same conditions until the set time passes and the temperature values are checked), determines that the sensor fault has occurred in the first outdoor unit when a difference between the first sensing data and the second sensing data is greater than or equal to a preset failure determination reference value (Kwon [14] a detection of error in the first sensor is determined based off the difference between the detection vales of the first sensor and the detection values of the second sensors falling into the set range, [62] it is recognized whether the value obtained by subtracting the compressor suction temperature T1 from the inlet temperature T5 is greater than -A, [39] “A” value is a set temperature value) and determines that the sensor fault has not occurred in the first outdoor unit when the difference between the first sensing data and the second sensing data is less than the failure determination reference value (Kwon [29] if a sensor value that is greater than the set value is not detected then it can be recognized that one sensing unit has not failed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Kwon, Jin, and Masui the air conditioner system of claim 1, the integrated controller compares a first sensing data of the first outdoor unit with a second sensing data of the remaining outdoor units while operating the plurality of outdoor units under the same condition for a set time period,  -40 -DOCKET NO. PBC-0778determines that the sensor fault has occurred in the first outdoor unit when a difference between the first sensing data and the second sensing data is greater than or equal to a preset failure determination reference value, and determines that the sensor fault has not occurred in the first outdoor unit when the difference between the first sensing data and the second sensing data is less than the failure determination reference value.
One of ordinary skill in the art would be motivated to do so because when a specific temperature value is in an abnormal range all of the temperature sensors associated are recognized as a failure which would mean all temperature sensors would need to be checked, but by using this method it specifies which specific sensor is faulty, so it allows for a more accurate sensor reading.

Regarding claim 4, Lee, Kwon, Jin, and Masui together teach the air conditioner system of claim 3.
The combination of Lee, Kwon, and Jin further teaches that the integrated controller compares an average value of the second sensing data with the first sensing data, when there are a plurality of the remaining outdoor units. (Kwon [40] a method that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Kwon, Jin, and Masui to incorporate the teachings of Kwon to have a method using average values to do calculations of sensor values. This would result in the air conditioner system of claim 3, wherein the integrated controller compares an average value of the second sensing data with the first sensing data when there are a plurality of the remaining outdoor units.
One of ordinary skill in the art would be motivated to do so because it shows a comparison method using calculations to determine a sensor fault in a specific sensor based on their sensing values.

Regarding claim 6, the combination of Lee, Kwon, Jin, and Masui teach the air conditioner system of claim 1, wherein, when there are a plurality of the remaining outdoor units (Lee, Col 2 lines 57-60,  teaches a multi-type air conditioner system that has a plurality of outdoor units) in which sensor fault has not occurred (Kwon [55] if the result corresponding to the abnormal range does not exist it is recognized that the operation of the sensor is normal meaning no sensor fault has occurred).
The combination of Lee, Kwon, and Masui further teaches that the integrated controller controls the first outdoor unit (Jin, Description page 2 lines 48-50, and lines 42-, based on an average value of sensing data of the remaining outdoor units (Kwon, [40] uses the average value of the plurality of second sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Kwon, Jin, and Masui to incorporate the teachings of Jin and Kwon to include a solution in the event that a sensor fails in an AC unit and how to replace the failed sensor value. This would result in teach the air conditioner system of claim 1, wherein, when there are a plurality of the remaining outdoor units in which sensor fault has not occurred, the integrated controller controls the first outdoor unit, based on an average value of sensing data of the remaining outdoor units.
One of ordinary skill in the art would be motivated to do so because by coming up with a solution to replace a failed sensors value it makes the AC system more efficient and by using the average value of sensing data from remaining units the AC system can continue to function without stopping making it more convenient for the user.

Regarding claim 7, the combination of Lee, Kwon, Jin, and Masui teach the air conditioner system of claim 1, wherein, when there are a plurality of the remaining outdoor units (Lee, Col 2 lines 57-60,  teaches a multi-type air conditioner system that has a plurality of outdoor units) in which the sensor fault has not occurred.  (Kwon [55] if the 
The combination of Lee, Kwon, and Jin, further teaches that the integrated -41 -DOCKET NO. PBC-0778 controller controls the first outdoor unit, based on any one sensing data, among the remaining outdoor units (Jin, Description page 2 lines 48-50, and lines 42-45, indoor as outdoor, teaches checking if an indoor temperature sensor is broken and if so ignoring its value and controlling it using the other indoor units).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Kwon, Jin, and Masui to incorporate the teachings of Jin to include the controller controlling the first unit based on sensing data from the other units. This would result in the air conditioner system of claim 1, wherein when there are a plurality of the remaining outdoor units in which the sensor fault has not occurred, the integrated -41 -DOCKET NO. PBC-0778 controller controls the first outdoor unit based on any one sensing data, among the remaining outdoor units.
One of ordinary skill in the art would be motivated to do so because by coming up with a solution to replace a failed sensors value it makes the AC system more efficient and by using sensing data from remaining units the AC system can continue to function without stopping making it more convenient for the user.

Regarding claim 8, the combination of Lee, Kwon, Jin, and Masui teach the air conditioner system of claim 7, wherein the integrated controller controls the first outdoor unit. 
based on sensing data of an outdoor unit located physically closest to the first outdoor unit, among the remaining outdoor units ([Jin, page2 description lines 37-39, indoor unit as outdoor unit, the control unit checks if the temperature sensor is abnormal and to control the unit it uses a temperature sensor value of another unit in the same space, page 3 lines 28-30 says that indoor unit 1 and indoor unit 2 are located in the same room so if there are 2 units in a room teaching using a unit in the same space would  make the other unit the unit that is located physically closest). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Kwon, Jin, and Masui with the teaching of Jin to incorporate replacing the failed sensor values with one from the same physical space or location. This would result in the air conditioner system of claim 7, wherein the integrated controller controls the first outdoor unit, based on sensing data of an outdoor unit located physically closest to the first outdoor unit, among the remaining outdoor units.
One of ordinary skill in the art would be motivated to do so because by obtaining sensor data from the closest unit or one in the same space or location this will provide the most accurate temperature sensing values of the failed unit.

Regarding claim 9, Lee teaches a method of controlling an air conditioner system comprising a plurality of indoor units, a plurality of outdoor units, and an integrated controller that separately controls the plurality of indoor units and the plurality of outdoor units (Fig. 2, Fig. 3 element 100, Col. 6 line 59-61, Col. 2 lines 17-22). The method comprising: receiving sensing data from the plurality of outdoor units by the integrated controller (Fig. 3 element 100, microcomputer collects data from sensors, Col. 5 lines 42-45 microcomputer receives an average outdoor temperature detected from the plural outdoor temperature sensors) wherein the integrated controller connects the plurality of indoor units and the plurality of outdoor units separately (Fig. 2, Fig. 3), wherein when the plurality of indoor units or the plurality of outdoor units do not have a main controller, the integrated controller directly provides a control signal for a drive device provided in each of the plurality of indoor units and the plurality of outdoor units (Col. 2 lines 17-22  The outdoor unit operated by the central controller controls other outdoor units and the plural indoor units (first to N' indoor unit) for a cooling operation or a heating operation). (i.e. only shows central controller, the units do not have main controllers on them).
Lee, however, does not teach determining that a sensor fault has occurred in a first outdoor unit, among the plurality of outdoor units based on the sensing data, by the integrated controller; and controlling the first outdoor unit based on sensing data of remaining outdoor units in which a sensor fault has not occurred excluding the first outdoor unit, and wherein when the plurality of indoor units or the plurality of outdoor units do have a main controller, the integrated controller provides a signal that enables each main controller to control the drive device.
Kwon teaches determining that a sensor fault has occurred in a first outdoor unit, based on the sensing data, by the integrated controller ([14], a detection value from the first sensor is used to determine whether an error occurs by comparing them to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lee with the teachings of Kwon to incorporate a determination step that would determine when a sensor fault occurred in the first outdoor unit. This would result in method of controlling an air conditioner system comprising a plurality of indoor units, a plurality of outdoor units, and an integrated controller that separately controls the plurality of indoor units and the plurality of outdoor units the method comprising: receiving sensing data from the plurality of outdoor units by the integrated controller; determining that a sensor fault has occurred in a first outdoor unit, based on the sensing data, by the integrated controller,  wherein the integrated controller connects the plurality of indoor units and the plurality of outdoor units separately, wherein when the plurality of indoor units or the plurality of outdoor units do not have a main controller, the integrated controller directly provides a control signal for a drive device provided in each of the plurality of indoor units and the plurality of outdoor units.
One of ordinary skill in the art would be motivated to do so because determining a sensor fault is an important feature to add for efficiency of operating the AC system and by identifying the first unit the user would not have to replace all sensors just the identified one.
 controlling the first outdoor unit, based on sensing data of remaining outdoor units in which a sensor fault has not occurred excluding the first outdoor unit. 
Jin teaches controlling the first unit, based on sensing data of remaining units in which a sensor fault has not occurred excluding the first unit.  (Page 1 abstract lines 2-4, when an indoor temperature sensor fails, the indoor unit is controlled by using a temperature sensor value of another indoor unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, and Kwon with the teachings of Jin to include a control step that can control the first unit using sensing data from the other units. This would result in A method of controlling an air conditioner system comprising a plurality of indoor units, a plurality of outdoor units, and an integrated controller that separately controls the plurality of indoor units and the plurality of outdoor units the method comprising: receiving sensing data from the plurality of outdoor units by the integrated controller; determining that a sensor fault has occurred in a first outdoor unit, based on the sensing data, by the integrated controller; controlling the first unit, based on sensing data of remaining units in which a sensor fault has not occurred excluding the first unit,  wherein the integrated controller connects the plurality of indoor units and the plurality of outdoor units separately, wherein when the plurality of indoor units or the plurality of outdoor units do not have a main controller, the integrated controller directly provides a control signal for a drive device provided in each of the plurality of indoor units and the plurality of outdoor units.

Lee, Kwon, and Jin together, however, do not teach and wherein when the plurality of indoor units or the plurality of outdoor units do have a main controller, the integrated controller provides a signal that enables each main controller to control the drive device.
Masui teaches and wherein when the plurality of indoor units or the plurality of outdoor units do have a main controller, the integrated controller provides a signal that enables each main controller to control the drive device (Fig. 13, central remote controller as main controller, remote monitor terminal as integrated controller, [190] The remote monitor terminal 15 transmits the control information to the central remote controllers 5a, 5b and 5c through the transmission medium 14 and the branch means 21. The management information processing Section 12a in each of the remote controllers 5l, 5b, and 5c receives and relays the control information from the remote monitor terminal 15 and then sends the information to the air conditioners in order to control them.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Kwon, and Jin to incorporate the teachings of Masui to include control with a main controller resulting in A method of controlling an air conditioner system comprising a plurality of indoor units, a plurality of outdoor units, and an integrated controller that separately controls the plurality of indoor units and the plurality of outdoor units the method comprising: receiving sensing data from the plurality of outdoor units by the integrated controller; determining that a sensor fault has occurred in a first outdoor unit, based on the sensing data, by the integrated controller; controlling the first unit, based on sensing data of remaining units in which a sensor fault has not occurred excluding the first unit,  wherein the integrated controller connects the plurality of indoor units and the plurality of outdoor units separately, wherein when the plurality of indoor units or the plurality of outdoor units do not have a main controller, the integrated controller directly provides a control signal for a drive device provided in each of the plurality of indoor units and the plurality of outdoor units, and the plurality of outdoor units and wherein when the plurality of indoor units or the plurality of outdoor units do have a main controller, the integrated controller provides a signal that enables each main controller to control the drive device.
One of ordinary skill in the art would be motivated to do so because “the normal user can operate the air conditioners without causing any trouble even if a malfunction occurs in the personal computer as the remote monitor terminal 15, for example. Further, because the management information processing section 12a in the central remote controller 5 performs continuously the monitoring and controlling of the State of the air conditioners installed in the building” shown in [0179] by Masui. 

Regarding claim 11, the combination of Lee, Kwon, Jin, and Masui teach the method of claim 9, 
The combination of Lee, Kwon, and Jin, further teaches that wherein the determining that the sensor fault has occurred in the first outdoor unit, comprises determining that the sensor faul has occurred in the first outdoor unit when a first sensing data received from the first outdoor unit is abnormal sensing data.  (Kwon [43] in order to determine whether T1 is in the normal range it is compared to the other temperature values, [67] where T1 is the compressor suction temperature sensing unit, [14] detection values from the first sensor and plurality of second sensors are compared to determined whether an error has occurred in the first sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Kwon, Jin, and Masui with the teachings of Kwon to include the determination step identifying that abnormal sensing data from the first outdoor unit means that a sensor fault has occurred in that unit. This would result in the method of claim 9, wherein the determining that the sensor fault has occurred in the first outdoor unit, comprises determining that the sensor faul has occurred in the first outdoor unit when a first sensing data received from the first outdoor unit is abnormal sensing data.  
One of ordinary skill in the art would be motivated to do so because the determination step needs to be able to identify when there is a sensor fault to use the control step to fix the sensor fault to make the AC system more efficient. 

Regarding claim 13, the combination of Lee, Kwon, Jin, and Masui teach the method of claim 9, 
The combination of Lee, Kwon, Jin, and Masui, further teaches wherein the determining that the sensor fault has occurred in the first outdoor unit, comprises determining that the sensor fault has occurred in the first outdoor unit when a first sensing data received from the first outdoor unit deviates from a set sensing range (Kwon [14] when the first sensing data is determined to deviate from the set range the first sensor is recognized as an error in the sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Kwon, Jin, and Masui to incorporate the teachings of Kwon to determine that a sensor fault has occurred in the first unit if the first sensing data is abnormal. This would result the method of claim 9, wherein the determining that the sensor fault has occurred in the first outdoor unit, comprises determining that the sensor fault has occurred in the first outdoor unit when a first sensing data received from the first outdoor unit deviates from a set sensing range
One of ordinary skill in the art would be motivated to do so because determining a sensor fault is an important feature to add for efficiency of operating the AC system and by identifying the first unit the user would not have to replace all sensors just the identified one.

Regarding claim 14, the Lee, Kwon, Jin, and Masui teach the method of claim 9.
The combination of Lee, Kwon, and Jin, further teaches wherein the determining further comprises: operating the plurality of outdoor units for a set time period under the same condition (Kwon [51], once the set time is elapsed the average value of the temperature values detected by each sensing unit is calculated from the first sensor to the plurality of second sensors). (I.e. it can be assumed that they are operated under the same conditions until the set time passes and the temperature values are checked); determining whether a difference between a first sensing data of the first outdoor unit and a second sensing data of the remaining outdoor units is greater than or equal to a failure determination reference value; and determining that a sensing error has occurred in the first outdoor unit if the difference between the first sensing data and the second sensing data is greater than or equal to the failure determination reference value.  (Kwon [54] if the difference between the first sensor value and the other sensor values is greater than or equal to a set value it is determined not to be in the normal range and [14] is recognized as an error in the first sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Kwon, Jin, and Masui to incorporate the teachings of Kwon where the determination step includes a set time that the units are operating while comparing data from the sensors to determine sensing errors. This would result in the method of claim 9, wherein the determining further comprises: operating the plurality of outdoor units for a set time period under the same condition; determining whether a difference between a first sensing data of the first outdoor unit and a second sensing data of the remaining outdoor units is greater than or equal to a failure determination reference value; and determining that a sensing error has occurred in the first outdoor unit if the difference between the first sensing data and the second sensing data is greater than or equal to the failure determination reference value.
One of ordinary skill in the art would be motivated to do so in order to get accurate sensor readings. By including a set time while the units are in the same conditions means 

Regarding claim 15, the combination of Lee, Kwon, Jin, and Masui teach the method of claim 14,
The combination of Lee, Kwon, Jin, and Masui further teaches further comprising determining that the sensor fault has not occurred in the first outdoor unit when the difference between the first sensing data and the second sensing data is less than the failure determination reference value (Kwon [29] if a value greater than or equal to the set value is not detected the [55] sensor may not be recognized as faulty).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Kwon, Jin, and Masui to incorporate the teachings of Kwon to determine when sensor fault has not occurred. This would result in the method of claim 14, further comprising determining that the sensor fault has not occurred in the first outdoor unit, when the difference between the first sensing data and the second sensing data is less than the failure determination reference value.
One of ordinary skill in the art would be motivated to do so because the AC system also needs to be able to identify when there is no sensor fault that has occurred so that no adjustment to the AC system needs to be made.

Regarding claim 16, the combination of Lee, Kwon, Jin, and Masui teach the air conditioner system of claim 1, a memory that stores information of the integrated controller (Lee, Fig.3 storing unit 200, Col. 4 lines 25-30 a storing unit 200 for storing ideal data that indicates a normal operation state of the multi-type air conditioner as a reference data, and for storing information of first to sixth zones…) the plurality of outdoor units, and the plurality of indoor units (Lee, Fig. 2, Col. 6 line 61); an integrated output unit that outputs information related to the air conditioner system (Lee, col. 4 lines 31-35 a displaying unit 300 for displaying an abnormal state of the multi-type air conditioner judged by the microcomputer 100); wherein … the memory, … the integrated output unit, are electrically connected to the integrated controller (Lee, Fig. 3 memory as storing unit 200, integrated output unit as displaying unit 300).
Masui further teach further comprising: an integrated input unit that receives input from a user (Masui [0143] the user inputs the handling information through the operation setting means), a communication unit that communicates with the plurality of outdoor units or the plurality of indoor units (Masui [0134] transmission means (first transmission means) connected to both the outdoor unit 1 and the indoor units 2 through the transmission medium 4 in order to communicate with the air conditioner) and a power supply unit that supplies power to the integrated controller (Masui [0406] because the central remote controller and the facility controller are combined in function, it is possible to eliminate duplication between them such as the central processing means, the transmission means, a power source, and So on). (i.e. each controller is assumed to have a power source since an option explained is removing duplicate power sources), wherein the integrated input unit … the communication unit, …. and the power supply unit are electrically connected to the integrated controller (Fig. 15, Fig.8, [143], remote monitor terminal as integrated controller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Kwon, Jin, and Masui to incorporate the teachings of Masui to determine when sensor fault has not occurred. This would result in The air conditioner system of claim 1, further comprising: an integrated input unit that receives input from a user; a memory that stores information of the integrated controller, the plurality of outdoor units, and the plurality of indoor units; a communication unit that communicates with the plurality of outdoor units or the plurality of indoor units; an integrated output unit that outputs information related to the air conditioner system; and a power supply unit that supplies power to the integrated controller, wherein the integrated input unit, the memory, the communication unit, the integrated output unit, and the power supply unit are electrically connected to the integrated controller.
One of ordinary skill in the art would be motivated to do so because by having an input unit for receiving inputs from the user it allows for optimized comfort based on the user’s desired control. 

Regarding claim 17, the combination of Lee, Kwon, Jin, and Masui teach the air conditioner system of claim 16, 
Masui further teaches wherein the communication unit communicates through wired or wireless communication (Masui, [0134] Local Area Network (LAN) or a wireless LAN (WLAN) as the transmission medium 14 which can be connected to the personal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Kwon, Jin, and Masui to incorporate the teachings of Masui to determine when sensor fault has not occurred. This would result in The air conditioner system of claim 16, wherein the communication unit communicates through wired or wireless communication.
One of ordinary skill in the art would be motivated to do so because they system needs a stable method of communication to prevent interruptions. 

Regarding claim 18, the combination of Lee, Kwon, Jin, and Masui teach the air conditioner system of claim 16.
Masui further teaches wherein the communication unit provides information to the integrated controller provided by the plurality of outdoor units or the plurality of indoor units (Masui, [0134] remote monitor terminal as integrated controller, The remote monitor terminal 15 is capable of remotely monitoring the operation of the air conditioner by receiving the operation information transmitted through the transmission medium 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Kwon, Jin, and Masui to incorporate the teachings of Masui to determine when sensor fault has not occurred. This would result in The air conditioner system of claim 16, wherein the communication unit provides information to the integrated controller provided by the plurality of outdoor units or the plurality of indoor units.
One of ordinary skill in the art would be motivated to do so because the units needs a means of communication coming from the integrated control so they can be controlled based on the desired control or fault detection. 

Regarding claim 19, the combination of Lee, Kwon, Jin, and Masui teach the air conditioner system of claim 16, 
Masui further teaches wherein the communication unit provides signal and data provided by the integrated controller to the plurality of outdoor units or the plurality of indoor units ([190] The remote monitor terminal 15 transmits the control information to the central remote controllers 5a, 5b and 5c through the transmission medium 14 and the branch means 21. The management information processing Section 12a in each of the remote controllers 5l, 5b, and 5c receives and relays the control information from the remote monitor terminal 15 and then sends the information to the air conditioners in order to control them).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Kwon, Jin, and Masui to incorporate the teachings of Masui to determine when sensor fault has not occurred. This would result in The air conditioner system of claim 16, wherein the communication unit provides signal and data provided by the integrated controller to the plurality of outdoor units or the plurality of indoor units
One of ordinary skill in the art would be motivated to do so because the units needs a means of communication coming from the integrated control so they can be controlled based on the desired control or fault detection. 

Claim 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 7621138 B2 , herein Lee), in view of Kwon et al. (WO2013055080, herein Kwon), Jin et al. (KR 20070045025 A, herein Jin), Ogata et al. ( US 20070159321 A1, herein Ogata), and Masui et al. (US 20030140637 A1, herein Masui).
Regarding claim 5, the combination of Lee, Kwon, Jin, and Masui teach the air conditioner system of claim 1,
The combination of Lee, Kwon, Jin, and Masui together, however, do not teach wherein the integrated controller determines that the sensor fault has occurred in the first outdoor unit when sensing data is not transmitted from the first outdoor unit for a preset time period, among the plurality of outdoor units. 
Ogata teaches wherein the integrated controller determines that sensor fault is occurred in the first outdoor unit when sensing data is not transmitted from the first outdoor unit for a preset time, among the plurality of outdoor units ( [0082] if the reply signal ack has not been received by the time the predetermined period elapses (several msec) it will repeat the process for a predetermined number of times and if still not received will assume a fault at the sensor node).
the air conditioner system of claim 1, wherein the integrated controller determines that sensor fault is occurred in the first outdoor unit when sensing data is not transmitted from the first outdoor unit for a preset time, among the plurality of outdoor units.
One of ordinary skill in the art would be motivated to do so to add more features in determining sensor faults to make the system more accurate and efficient on dealing with different sensor error types.

Regarding claim 10, the combination of Lee, Kwon, Jin, and Masui teaches the method of claim 9, wherein the determination step comprises determining that sensor fault is occurred in the first outdoor unit.
The combination of Lee, Kwon, Jin, and Masui together, however, do not teach, when sensing data is not received from the first outdoor unit for a preset time among the plurality of outdoor units.
Ogata teaches when sensing data is not received from the first outdoor unit for a preset time among the plurality of outdoor units. ([0082] if the reply signal ack has not been received by the time the predetermined period elapses (several msec) it will repeat the process for a predetermined number of times and if still not received will assume a fault at the sensor node).
the method of claim 9, wherein the determination step comprises determining that sensor fault is occurred in the first outdoor unit, when sensing data is not received from the first outdoor unit for a preset time among the plurality of outdoor units.
One of ordinary skill in the art would be motivated to do so to add more features in determining sensor faults to make the system more accurate and efficient on dealing with different sensor error types.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 7621138 B2 , herein Lee), in view of Kwon et al. (WO2013055080, herein Kwon), Jin et al. (KR 20070045025 A, herein Jin), and Chassin et al. ( US 6778945 B2, herein Chassin, Masui et al. (US 20030140637 A1, herein Masui).
Regarding claim 12, the combination of Lee, Kwon, Jin, and Masui teach the method of claim 11, wherein the determination step comprises determining that abnormal sensing data is received (Kwon [14] a detection value from the first sensor is used to determine if an error has occurred acting as the determination step).
The combination of Lee, Kwon, Jin, and Masui however, do not teach when the first sensing data includes an error, or when the first sensing data is not interpreted.
when the sensing data includes an error, or when the sensing data is not interpreted. ([31], in stage 912 if any temperature readings are invalid, a temperature sensor failure status is recorded showing the identification of a sensor failure due to any error in the sensor data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Kwon, and Jin with Chassin to consider not interpreted sensing dating and recognize this as abnormal sensing data in the determination step. This would result in the method of claim 11, wherein the determination step comprises determining that abnormal sensing data is received, when the first sensing data includes an error, or when the first sensing data is not interpreted.
One of ordinary skill in the art would be motivated to do so to add more features in determining sensor faults to make the system more accurate and efficient on dealing with different sensor error types.

				Response to Arguments
Applicant's arguments filed 12/20/2020 have been carefully and fully considered but they are moot in view of new grounds of rejection as necessitated by the amendment.

With respect to applicant’s argument located within the second paragraph of the second page of the remarks (numbered as page 14) which recites:
“independent claims 1 and 9 each recites, inter alia, wherein the integrated controller connects the plurality of indoor units and the plurality of outdoor units separately, wherein when the plurality of indoor units or the plurality of outdoor units do not have a main controller, the integrated controller 
	The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Examiner first notes that new grounds of rejection as necessitated by the amended have been presented to reject claims 1, and 9  over Lee, in view of Kwon, Jin, and Masui.
With respect to applicant’s arguments based on the dependent claims 2-8, and 10-15 the rejection is maintained due to the reasons listed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YVONNE T FOLLANSBEE can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YTF/
Examiner, Art Unit 2117

/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117